COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
MARGARET BRAUDRICK and LENA               )
FIERRO,                                                               )
                                                                              )                No.  08-05-00401-CV
Appellants,                         )
                                                                              )                     Appeal from the
v.                                                                           )
                                                                              )                 
120th District Court
WAL-MART STORES, INC., d/b/a
SAM=S        )
WHOLESALE CLUB and EMERSON                 )              of El Paso
County, Texas
CONSTRUCTION COMPANY,                         )
                                                                              )                    (TC# 2003-3704)
Appellees.                          )
                                                                              )
 
 
O
P I N I O N
 
It has been
brought to the attention of this Court that the above styled and numbered cause
has been filed in duplicate due to a clerical error.  It is the opinion of this Court that the
attempted appeal under cause no. 08-05-00401-CV should be dismissed from the
docket due to duplication.  The above styled
and numbered cause will continue under Cause No. 08-05-00400-CV.
 
 
January
19, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.